DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 7/11/2022 are acknowledged and have been fully considered.  Claims 1, 4, and 6-20 are now pending.  Claims 2-3 and 5 are canceled; claims 1 and 4 are amended; claims 11-18 are withdrawn; claims 19-20 are new.
Claims 1, 4, 6, 7-10, 19, and 20 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown et al. (US 5,445,821).
Regarding claims 1, 4, and 7, Brown et al. discloses a fragrance sampler with microcapsules enclosing droplets of a perfume (see abstract). Brown et al. discloses that the perfume containing microcapsules are lightly adhered to a surface of the fragrance sampler, along with a powder diluent (see column 2, lines 34-37).  Brown et al. discloses that the powder diluent is selected from talc or kaolin (see column 2, lines 58-61).  The number of species recited is small, and thus easily envisioned.  Brown et al. discloses that a powder mixture comprising talc or kaolin and microcapsules at a proportion of 1:1 to 3:1 and preferably 2:1 talc or kaolin in proportion to the microcapsules is used (see column 5, lies 20-23).  Brown et al. discloses that the microcapsules are gelatin-walled microcapsules formed with gum arabic and a cross-linking agent which may be an aldehyde or organic titanate chelate, and may also include ethyl cellulose (i.e. a granule comprising a perfume or flavor oil dispersed in a polymeric matrix, see column 4, line 60 to column 5, lines 3). It is noted that the instant specification teaches that the term “granule” can comprise microcapsules when at least one part of the oil phase dispersed in the matrix is encapsulated in microcapsules (see [0027]).  Regarding the limitation “wherein the powdered composition has a minimum ignition energy (MIE) ≥ 300mJ, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6- 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,445,821) in view of Tararuj et al. (US 4,952,400).
The teachings of Brown et al. have been set forth above.
Brown et al. does not teach at least one part of the perfume oil or the flavor oil is not encapsulated in core-shell microcapsules.  Brown et al. does not teach an anti-caking agent.  Brown et al. does not teach that the granule has a mean particle size between 35 and 300 microns.  
Tararuj et al. teaches a cosmetic sampler has a thin dry layer of powder particles which are fragrance enhanced by fragrance containing microcapsules (see abstract). Tararuj et al. teaches that a slurry is utilized with 12% by weight of the microcapsules and 40% of powder (see column 2, lines 55-65).  Tararuj et al. teaches that the powder is talc (see column 3, lines 1-2).  Tararuj et al. teaches that the microcapsules are preferable 10-60µm, but can be in the size range of from 5-300µm (see column 2, lines 65-68). Tararuj et al. teaches that the powder also includes fragrance oil (i.e. at least one part of the perfume oil or the flavor oil is not encapsulated in core-shell microcapsules, see column 4, lines 40-48).  Tararuj et al. teaches that the composition can further include rheology and processing agents (see column 4, lines 55-67), and teaches that the rheology and processing agents can be selected from a group which includes silica (i.e. an anticaking agent, see column 5, lines 24-25).  
Regarding claims 6 and 8, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention utilize additional fragrance oil with the talc as taught by Tararuj et al. in the in the fragrance sampler of Brown et al.  One would be motivated to do so with a reasonable expectation of success to add additional fragrance to the composition.  
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention utilize a rheology and processing agent, such as silica, as taught by Tararuj et al. in the fragrance sampler of Brown et al.  One would be motivated to do so with a reasonable expectation of success as Tararuj et al. teaches that the addition of a a rheology and processing agent allows for rheology control, improve processing (both printing and bulk manufacturing) and to promote finished product characteristics such as longevity of fragrance, and adhesion and cohesion of the powders (see column 5, lines 25-31). 
Regarding claim 19, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention utuliize a microcapsule with a sieze range from 5-300um as taught by Tararuj et al. in the fragrance sampler of Brown et al.  One would be motivated to do so with a reasonable expectation of success because both are directed to fragrance containing microcapsules with talc, and Tararuj et al. teaches that the microcapsules are preferable 10-60µm, but can be in the size range of from 5-300µm.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the size range of the microcapsules taught by Tararuji et al. overlap on the instantly claimed granule ranges.

Claims 1, 4, 6-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 5,445,821) in view of Mushock et al. (US 2009/0253612) as evidenced by Jones et al. (WO 2014/186740).
The teachings of Brown et al. have been set forth above.
Brown et al. does not teach that the granule has a mean particle size between 35 and 300 microns.  Brown et al. does not teach that the talc has a mean particle size between 5 and 50 microns.
Mushock et al. teaches spray-dried particles having a high load of fragrance (perfume) or flavor oil for use perfuming and/or flavoring products (see abstract). Mushock et al. teaches that the particle includes fragrance and/or flavor oil, modified starch, phosphate salts, and additional ingredients (see [0019]).  Mushock et al. teaches that the fragrance and/or flavor oil containing particles have an average particle size (median value) preferably with a particle size (particle diameter) of equal to or less than 300 micrometer, and in a more preferred embodiment in the range of 5 to 125 microns (see [0063].  Mushock et al. teaches that the particles can be used in a variety of compositions, including with talc (see [0163]). Mushock et al. teaches a talc powder composition with Ultra Talc 3000, free perfume oil, and fragrance particles (see Example 2).  As evidenced by Jones et al., Ultra Talc 3000 has a particle size diameter of 7-10µm (see Table 5). Mushock et al. teaches that the composition can also include anti-caking agents (see [0138]).
Regarding claims 6, 8, and 10, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mushock et al. and Brown et al. and formulate a composition with fragrance microcapsules, modified starch particles, and talc.  One would be motivated to do so with a reasonable expectation of success as both are drawn to fragrance containing compositions.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, the addition of the perfumed modieifed startch particles reads on at least part of the perfume oil is not encapsulated in core-shell microcapsules.
Regarding claim 9, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize an anti-caking agent as taught by Mushock et al. in the composition of Brown et al.  One would be motivated to do so with a reasonable expectation of success as Mushock et al. teaches a similar composition of fragrance containing particles, and suggested the addition of an anti-caking agent as a flow agent to prevent the caking or agglomeration of the particles (see [0143]).
Regarding claims 19 and 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a fragrance particle size of 5 to 125 microns and talc with a particle size of 7-10µm as taught by Mushock et al. in the fragrance composition of Brown et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to fragrance compositions with fragrance particles and talc, and Mushock et al. teaches that fragrance particle size of 5 to 125 microns and talc with a particle size of 7-10µm can be successfully utilized to deliver a perfuming composition.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the size range of the particle and talc taught by Mushock et al. overlap on the instantly claimed granule and talc ranges.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611